                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 CAROLYN WHITE,                                   )
                                                  )
        Plaintiff,                                )
                                                  )          No. 2:19-cv-02018-TLP-dkv
 v.                                               )
                                                  )          JURY DEMAND
 IBERIABANK,                                      )
                                                  )
        Defendant.                                )


  ORDER GRANTING MOTION TO COMPEL ARBITRATION AND STAYING
                PROCEEDINGS UNDER 9 U.S.C. § 3


       Defendant has moved to dismiss the complaint or, in the alternative, to compel

arbitration. (ECF No. 14.) The parties have now stipulated to the Court granting

Defendant’s Motion to Compel Arbitration and issuing a stay of these proceedings pending

the resolution of arbitration. (ECF No. 20.)

       As such, Defendant’s Motion to Compel Arbitration is GRANTED. The Motion to

Dismiss is DENIED AS MOOT.

       Furthermore, the Court Orders that this matter is STAYED under 9 U.S.C. § 3

pending the completion of arbitration between the parties.

       In light of this Order, the status conference set for April 16, 2019, and any other

pending conferences, are CANCELLED.

       SO ORDERED, this 15th day of April, 2019.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE
